65 F.3d 166
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.F. Vernon Boozer, Substitute Trustee;  Edward C. COVAHEY,Jr., Substitute Trustee, Plaintiffs--Appellees,v.James GREEN and Corlia N. Green, his wife, Defendants--Appellants.
No. 95-1679.
United States Court of Appeals, Fourth Circuit.
Sept. 11, 1995.

Appeal from the United States District Court for the District of Maryland, at Greenbelt.  Alexander Williams, Jr., District Judge.  (CA-95-573-AW)
James Green, Corlia N. Green, appellants pro se.
Anthony Joseph DiPaula, Covahey & Boozer, Towson, MD, for appellees.
D.Md.
DISMISSED.
Before WIDENER, HALL and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellants appeal from the district court's order remanding this case to the state court from which they sought to remove it.  A district court order remanding a case to the state court from which it was removed generally is not appealable.  28 U.S.C.A. Sec. 1447(d) (West 1994);  Thermtron Prods., Inc. v. Hermansdorfer, 423 U.S. 336, 342 (1976);  Nutter v. Monongahela Power Co., 4 F.3d 319, 321 (4th Cir.1993).  Because none of the exceptions apply here, we dismiss the appeal from the remand order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
DISMISSED.